Citation Nr: 0803671	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  04-42 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as memory loss and emotional 
distress).  

2.  Entitlement to service connection for a lung disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from March to May 
1966. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from January and June 2004 rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

In his December 2004 substantive appeal (VA Form 9), the 
veteran requested a Travel Board hearing, but he cancelled 
that request in a statement dated in May 2006.  See 38 C.F.R. 
§ 20.704(e) (2007).  


FINDINGS OF FACT

1.  There is no evidence of an acquired psychiatric disorder 
during service or of a psychosis within one year after 
service, and no competent evidence of a link between the 
veteran's current adjustment disorder and his period of 
active military service.

2.  There is clear and unmistakable evidence the veteran's 
bronchial asthma preexisted service; there is also clear and 
unmistakable evidence this disorder was not aggravated beyond 
its natural progression during service.  

3.  There is no evidence of COPD, chronic bronchitis, or an 
infiltrate of the right lower lobe during service or for many 
years after, and no competent or credible evidence of a link 
between any of these current lung disorders and the veteran's 
period of active military service.




CONCLUSIONS OF LAW

1.  An adjustment disorder was not incurred in or aggravated 
by service and a psychosis may not be presumed to have been 
incurred in service.  
38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2007).

2.  None of the veteran's current lung disorders were 
incurred in or aggravated by his military service.  38 
U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty 
to notify was accomplished by way of VCAA letters from the RO 
to the veteran dated in August 2003, April 2004, November 
2004, and October 2006.  VA notified the veteran of the 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about 
the information and evidence not of record that was necessary 
to substantiate both service-connection claims; (2) informing 
him about the information and evidence the VA would seek to 
provide; (3) informing him about the information and evidence 
he was expected to provide; and (4) requesting he provide any 
evidence in his possession pertaining to his claims.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Furthermore, March and October 2006 letters from the RO 
further advised him that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  And in any 
event, since service connection is being denied for these 
claims, no disability rating or effective date will be 
assigned regardless, so any error - timing or otherwise, in 
providing additional notice concerning those downstream 
elements is moot so, at most, harmless error.  
See, too, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).          

The Board sees the RO did not provide the veteran with all 
general VCAA or Dingess notice prior to the January and June 
2004 adverse determinations on appeal.  But in Pelegrini II, 
the Court clarified that in these situations VA does not have 
to vitiate that decision and start the whole adjudicatory 
process anew, as if that decision was never made.  Rather, VA 
need only ensure the veteran receives (or since has received) 
content-complying VCAA notice, followed by readjudication of 
his claims, such that he is still provided proper due 
process.  In other words, he must be given an opportunity to 
participate effectively in the processing of his claims.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006)

Here, after providing the veteran additional VCAA notice in 
November 2004, March 2006, and October 2006, the RO again 
went back and readjudicated the claims in the more recent May 
2007 SSOC.  So each time after providing the required notice, 
the RO reconsidered the claims - including addressing any 
additional evidence received in response to the notice.  So 
the timing defect in the notice has been rectified.

All this considered, the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).

As for the duty to assist, the RO has obtained the veteran's 
service medical records (SMRs) and his VA treatment records.  
The veteran submitted personal statements, additional private 
medical records, and an extra SMR treatment report.  In June 
2007, the veteran indicated he had no additional evidence to 
submit.  The Board acknowledges VA has not obtained a medical 
opinion with respect to his claims.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c).  However, the standards of 
McLendon are not met in this case.  The evidence of record 
contains sufficient medical evidence to decide both claims.  
In addition, as to the in-service aggravation claim for 
asthma, as service and post-service medical records do not 
demonstrate any evidence of a permanent increase of his pre-
existing ashthma seen during service, the Board finds no 
basis for a VA opinion to be obtained.  Further, as to the 
psychiatric disorder claim, there is no evidence of treatment 
for a psychiatric disorder during or within one year of 
service, and post-service records are silent as to any link 
between his service and his current adjustment disorder.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing 
circumstances when a VA examination is required).  Overall, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Some diseases on the other hand are chronic, per se, such as 
psychoses, and therefore will be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year after service.  Even this presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a)(1).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In other words, competent 
lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or 
experience.  38 C.F.R. § 3.159(a)(2).   In this regard, the 
Court recently emphasized that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

Analysis - Acquired Psychiatric Disorder

The veteran maintains that he currently suffers from memory 
loss and emotional distress resulting from "electrical 
shock" therapy administered by military doctors to revive 
him after suffering an allergic reaction to penicillin in 
April 1966 during his military service.  The Board has 
characterized the issue on appeal as one of an acquired 
psychiatric disorder, encompassing both memory loss and 
emotional distress.   See his February and July 2004 
statements.  

The first requirement for any service-connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Concerning this, a VA 
psychologist in June 2006 stated that the veteran is coping 
with an "adjustment disorder" due to frustration with the 
VA for not awarding him service-connected benefits.  An 
earlier VA treatment note dated in March 2004 notes 
complaints of memory loss, but a computed tomography (CT) 
scan of the brain dated in May 2004 was normal.  In any 
event, the evidence at the very least clearly shows a current 
adjustment disorder.  Consequently, the determinative issue 
is whether this condition is somehow attributable to the 
veteran's military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In this regard, SMRs are silent as to any complaints, 
treatment, or diagnosis, or diagnosis of a psychiatric 
disorder during service.  There is also no evidence revealing 
"electrical shock" therapy during service after his 
allergic reaction to penicillin in April 1964.  Post-service, 
the first evidence in the claims file of complaints or 
treatment for memory loss is from VA treatment records dated 
in 2004, so over 35 years after the veteran's discharge from 
service.  The Federal Circuit Court has held that such a 
lengthy lapse of time between the alleged events in service 
and the initial manifestation of relevant symptoms and/or 
diagnosis after service is a factor for consideration in 
deciding a service-connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  It follows that there is 
no basis to award service connection based on chronicity in 
service or continuous symptoms thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.  In addition, the 
presumption of in-service incurrence for a chronic disease 
seen within one year of service (in this case a psychosis), 
is not for application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  Finally, there is simply no competent, 
medical evidence or opinion that in any way relates the 
veteran's current adjustment disorder to his period of active 
service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  In fact, alluded to above, his 
adjustment disorder was described in the context of mere 
frustration with the VA for not awarding disability benefits, 
as opposed to any in-service incident.  

The absence of lay complaints or medical treatment for memory 
loss or psychiatric distress during service and for several 
decades after service strongly suggests that any disorder 
currently present has no association with service.  Simply 
stated, the service and post-service treatment records are 
found to provide strong evidence against this claim.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for acquired 
psychiatric disorder, so there is no reasonable doubt to 
resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Analysis - Lung Disorder

The veteran contends he currently has several lung disorders 
directly the result of "electrical shock" therapy 
administered by military doctors to revive him after 
suffering an allergic reaction to penicillin in April 1966 
during his military service.   Since this incident, he 
alleges he has had breathing difficulties due to his asthma 
and scarring of the lungs.  Despite medical evidence to the 
contrary, he denies that his asthma preexisted service.  See 
his statements dated in September 2003, February 2004, and 
July 2004.  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Here, VA treatment records 
including pulmonary consults dated from 2003 to 2007 reveal 
diagnoses and treatment for asthma, chronic obstructive 
pulmonary disease (COPD), and chronic bronchitis.  In 
addition, a CT scan of the chest and lungs performed in May 
2004 was abnormal showing an "infiltrate" of the right 
lower lobe.  Thus, there is sufficient evidence of a current 
lung disorders - more specifically, asthma, COPD, chronic 
bronchitis, and an "infiltrate" of the right lower lobe.  
Consequently, the determinative issue is whether any of these 
are somehow attributable to the veteran's military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

With regard to asthma, for purposes of establishing service 
connection under 38 U.S.C.A. § 1110, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

VA's General Counsel has held that in order to rebut the 
presumption of sound condition under 38 U.S.C. § 1111 for 
disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service, and 
that the disease or injury was not aggravated by service.  
The veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
See VAOPGCPREC 3-2003 (July 16, 2003).    The United States 
Court of Appeals for the Federal Circuit has adopted the 
General Counsel's position.  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).

The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2007).  If this burden is 
met, then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under section 1111 by showing any of 
the above, the veteran's claim is one for service connection.  
Wagner, 370 F.3d at 1096.
 
"[A]n increase in disability must consist of worsening of the 
enduring disability . . .."  Davis v. Principi, 276 F.3d 
1341, 1244 (Fed. Cir. 2002).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) (which holds that evidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat veteran to establish an increase in 
disability).  Evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service, as evidence of whether a 
preexisting condition was aggravated by military service.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

"Clear and unmistakable evidence" is an "onerous" 
evidentiary standard, requiring that the preexistence of a 
condition and the no-aggravation result be "undebatable."  
Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

Turning to the veteran's SMRs, the October 1965 pre-induction 
examination does not note any pre-existing lung disorder.  
However, a March 1966 in-service treatment record documents 
that the veteran had a history of asthma.  Subsequently, in 
April 1966 during service, when the veteran was undergoing 
penicillin treatment for a sexually transmitted disease, he 
sustained what was described as a "severe asthma reaction" 
with a drop in blood pressure and cramps.  He was 
hospitalized for a period of time, and diagnosed with 
bronchial asthma.  A Medical Evaluation Board (MEB) 
ultimately recommended discharge from the military due to his 
bronchial asthma.  However, upon evaluating him for this 
disorder, they determined the veteran had reported asthma 
since age 15, and prior to service was hospitalized and 
treated with specific medications for the disorder.  The MEB 
concluded that the disorder existed prior to entry.  In 
addition, the Board emphasizes the short duration of his 
military service - specifically, only 60 days of active 
service.  The manifestation of symptoms of a chronic disease 
(in this case bronchial asthma) from the date of enlistment 
or so close thereto that the disease could not have 
originated in so short a period will establish the preservice 
existence of the condition.  38 C.F.R. § 3.303(c).  
Furthermore, the fact that the veteran in a September 2003 
statement would deny the existence of asthma prior to 
service, when the MEB clearly documented his reported history 
of asthma with previous hospitalization since age 15 prior to 
service, undermines the overall credibility of his lay 
assertions.  Consequently, the Board finds that his SMRs, 
especially the MEB records, provide clear and unmistakable 
evidence that a bronchial asthma disorder pre-existed 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).    

In light of the foregoing, the Board now turns to the 
requirement that VA must show by clear and unmistakable 
evidence that the veteran's bronchial asthma was not 
aggravated by service, in order to fully rebut the 
presumption of soundness. Id.   

In this respect, during service in April 1966, although the 
MEB determined that his bronchial asthma existed prior to 
service, they also specifically determined this disorder was 
not aggravated by his service.  The MEB assessed that he made 
"a quick recovery" from the asthmatic attack he suffered.  
More importantly, post-service, the claims folder is negative 
for treatment of asthma until 2003, over 35 years after 
discharge from his military service.  Evidence of a prolonged 
period post-service without medical complaint can be 
considered as a factor in determining whether a preexisting 
condition was aggravated by military service.  Maxson, 230 
F.3d 1330 at 1333.  In fact, according to a July 2003 VA 
pulmonary consult, although the veteran alleged he has 
experienced "wheezing" since the time of his in-service 
allergic reaction, he admitted he did not seek post-service 
medical attention because he was not "significantly bothered 
with his breathing."  He added that it was only since 2003 
that his shortness of breath and wheezing had worsened.  His 
history of smoking since service was noted.  The VA physician 
ultimately diagnosed his lung disorder as COPD.  Overall, the 
MEB's conclusion of no aggravation, the absence of medical 
treatment for asthmatic symptoms until 35 years after 
discharge, and the veteran's own statements supply strong 
evidence against a permanent worsening of his preexisting 
bronchial asthma disorder during service.  Therefore, there 
is clear and unmistakable evidence that the veteran's pre-
existing bronchial asthma was not aggravated by his service.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). See also 
Wagner, supra; VAOPGCPREC 3-2003.    
   
In sum, although there is clear and unmistakable evidence 
that bronchial asthma preexisted service, there is also clear 
and unmistakable evidence that this disorder was not 
aggravated by service.  Id. 

The veteran also contends direct in-service incurrence for 
his other current lung disorders - namely, COPD, chronic 
bronchitis, and an "infiltrate" of the right lower lobe.  
However, service connection for these disorders is also not 
warranted.  SMRs are entirely negative for these disorders, 
as is the post-evidence evidence of record until 2003, over 
35 years after discharge from service.  The veteran was only 
treated for bronchial asthma during service, which, as 
discussed above, preexisted service but was not aggravated by 
service.  Moreover, there is simply no competent, medical 
evidence or opinion that in any way relates any of the 
veteran's current lung disorders to his period of active 
service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  

In fact, the VA physician who performed pulmonary consults on 
the veteran in July 2003, June 2004, and May 2007 questioned 
the fact that the veteran, as a layperson without the 
appropriate medical training or expertise, insisted that he 
could identify "smoke" on his lung X-rays.  The VA 
physician noted that X-rays were not capable of revealing 
"smoke."   Further, in the June 2004 consult, the VA 
physician stated the veteran was a "very difficult 
historian."  In addition, upon review of the pertinent SMRs, 
this VA physician also mentioned that SMRs did not confirm 
the veteran's assertions regarding a current lung disorder as 
the result of being "defibrillated" when he had his 
allergic reaction during service in April 1966.  There is 
also no mention in his SMRs of the "electrical shock" 
therapy he alleges he underwent leading to his current lung 
disorders.  Overall, the veteran's statements regarding the 
etiology of his current lung disorders are neither competent 
nor credible, and are outweighed by the medical evidence of 
record.  38 C.F.R. § 3.159(a).  See also Barr, 21 Vet. App. 
at 310; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Accordingly, as the preponderance of the evidence is against 
his lung disorder claim, on the bases of incurrence in or 
aggravation by his military service, the "benefit of the 
doubt" rule is not for application, and the claim must be 
denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

 


ORDER

Service connection for an acquired psychiatric disorder is 
denied. 

Service connection for a lung disorder is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


